Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 23, 2019

The Court of Appeals hereby passes the following order:

A20I0061. THE PRESERVATIONIST’S GUILD, LLC et al. v. ANYELINA
     BENDIKS et al.

      The Preservationist’s Guild, LLC, The Founders Club, LLC, and John T.
Adams (“Tenants”) seek interlocutory review of a trial court order denying their
motion for preliminary injunction and granting the motion for preliminary injunction
filed by Anyelina Bendiks, Erik Bendiks, and 33 South Main, LLC (“Landlord”).
The trial court certified its order for immediate review, and the Tenants filed both a
notice of appeal and the instant application.
      The grant or denial of an interlocutory injunction is directly appealable under
OCGA § 5-6-34 (a) (4). See Haygood v. Tilley, 295 Ga. App. 90, 90 n. 1 (670 SE2d
800) (2008). Accordingly, the order in this case is subject to direct appeal.
Moreover, all rulings within that order and any other non-final rulings entered in the
case may also be raised as part of such a direct appeal. See OCGA § 5-6-34 (d);
Southeast Ceramics v. Klem, 246 Ga. 294, 295 (1) (271 SE2d 199) (1980). “This
Court will grant a timely application for interlocutory review if the order complained
of is subject to direct appeal and the applicants have not otherwise filed a notice of
appeal.” Spivey v. Hembree, 268 Ga. App. 485, 486 n. 1 (602 SE2d 246) (2004).
Ordinarily, this Court would grant the application under Spivey. Here, however, the
Tenants assert in their application that they filed a notice of appeal. This application
is thus superfluous and is DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/23/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.